DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-14 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Marietta et al (US20140047150) hereinafter Marietta.



one or more software interrupt nodes (Fig. 2, and element 23, and para. 0016); 
and an access register for each software interrupt node, the access register configured to specify which one or more data processing entities of the plurality of data processing entities is respectively allowed to, as an interrupt source data processing entity, trigger an interrupt service request on the respective software interrupt node for another one of the plurality of data processing entities as an interrupt target processing entity (Fig. 2, and para.0017);
 wherein each software interrupt node is configured to forward an interrupt service request triggered by an interrupt source data processing entity which is allowed to trigger an interrupt service request on the software interrupt node to an interrupt target processing entity (Fig. 2, and para. 0018).  

As to claim 14, Marietta discloses  a method for processing an interrupt, comprising: allowing, based on an access register, a data processing entity of a plurality of data processing entities implemented by one or more processors (Fig. 2 with a plurality of processors such as 20, para, 0016) to trigger an interrupt request on a software interrupt node, wherein the access register specifies which one or more data processing entities is allowed to trigger an interrupt service request on the software interrupt node (Fig. 2, and para. 0017); receiving the interrupt request trigger signal for the software interrupt node from the data processing entity having the access register; establishing 

As to claim 2, Marietta discloses the data processing device, wherein the one or more software interrupt nodes are nodes configured to receive interrupt requests from the plurality of data processing entities (Fig. 2, where element 21 provides said interrupts), generate interrupt service requests for interrupt requests and forward the interrupt service requests to the plurality of data processing entities (Fig. 2, and para. 0018).  

As to claim 3, Marietta discloses the data processing device, further comprising, for each software interrupt node, access circuitry configured to control access to the software interrupt node for triggering interrupt service requests on the software interrupt node (Fig. 2, with circuitry to configure needed support partition, para. 0018).  

As to claim 4, Marietta discloses the data processing device, wherein the access circuitry is configured to, on the software interrupt node to data processing entities specified by the access register for the software interrupt node, restrict access to the software interrupt node for triggering interrupt service requests (Fig. 2, where specific context information/ID used to restrict access to particular partition, para. 0018).  

As to claim 5, Marietta discloses the data processing device, further comprising a message transmission register for each software interrupt node, the message transmission register configured to receive and store data to be transmitted from an 

As to claim 6, Marietta discloses the data processing device, further comprising a protection circuit configured to prevent overwriting of the message transmission register by another interrupt source data processing entity until the interrupt source data processing entity allows overwriting of the message transmission register (Fig. 2, with partition-based deliverer thus preventing any overwrite, para. 0018). 
 
As to claim 7, Marietta discloses the data processing device, further comprising an interrupt router comprising the one or more software interrupt nodes (Fig. 3, and para. 0021).

As to claim 8, Marietta discloses the data processing device, further comprising one or more processors, each processor having a plurality of processor cores (Fig. 3, and para. 0021 with cores such as 140). 
 
As to claim 9, Marietta discloses the data processing device, wherein at least some of the processor cores are each configured to implement a plurality of virtual machines (Fig. 3, and para. 0024).  

As to claim 10, Marietta discloses the data processing device, wherein the data processing entities comprise processors, processing cores, virtual machines 
 
As to claim 11, Marietta discloses the data processing device, wherein for each software interrupt node, a plurality of data processing entities are allowed to trigger an interrupt service request on the software interrupt node (Fig. 3, and para. 0024 where all processors can be partitioned to respond to interrupt requests).  

As to claim 12, Marietta discloses the data processing device, further comprising a target register for each software interrupt node, the target register configured to specify the interrupt target processing entity for the software interrupt node (Fig. 3, and para. 0025).  

As to claim 13, Marietta discloses the data processing device, wherein the software interrupt node is configured to forward the interrupt service request to the interrupt target processing entity specified by the target register (Fig. 3, and para. 0025). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20190222645, US11200183, US20160147993 among others teach the principles of interrupt handling in a physical/virtual environment through routing, and targeting servicing.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184